Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  139554                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  BLUE HARVEST, INC., BLUEBERRY                                                                                          Justices
  HERITAGE FARMS, INC., BRADY FARMS,
  INC., DAVID REENDERS BLUEBERRIES,
  L.L.C., d/b/a CROSSROADS BLUEBERRY
  FARM, PAUL NELSON BLUEBERRIES, L.L.C.,
  and REENDERS BLUEBERRIES, L.L.C.,
                Plaintiffs-Appellees,
  v                                                                 SC: 139554
                                                                    COA: 281595
                                                                    Ottawa CC: 04-051026-CZ
  DEPARTMENT OF TRANSPORTATION,                                                04-002340-MZ
          Defendant-Appellee,
  and
  OTTAWA COUNTY ROAD COMMISSION,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the July 16, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 20, 2010                    _________________________________________
           d1013                                                               Clerk